In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00084-CR



         KYLE EUGENE POLLARD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
                 Delta County, Texas
                 Trial Court No. 7221




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                 MEMORANDUM OPINION
       Appellant Kyle Eugene Pollard filed a notice of appeal from the trial court’s judgment

revoking his community supervision and sentencing him to twenty years’ imprisonment. Pollard

also filed a motion for new trial in the trial court, which the trial court subsequently granted.

       When the trial court grants a motion for new trial, it restores the case to its position before

the former trial. TEX. R. APP. P. 21.9(b). Because there is no judgment from which Pollard can

appeal, we have no jurisdiction to consider this appeal. See Waller v. State, 931 S.W.2d 640, 640–

44 (Tex. App.—Dallas 1996, no pet.). Recognizing that fact, Pollard has filed a motion to dismiss

the appeal.

       Pollard’s motion to dismiss is granted, and we dismiss this appeal for want of jurisdiction.




                                                   Ralph K. Burgess
                                                   Justice

Date Submitted:        July 2, 2018
Date Decided:          July 3, 2018

Do Not Publish




                                                  2